Wright, J.
When this case, attheDeeember Term, 1859, of this court was remanded, the order directed that the District Court affirm the judgment of the justice. Under this order the court below had nothing to do but to enter the judgment as directed1. And it is certainly true that no fact or circumstance existing prior to the first hearing in the District Court could be interposed as a reason against such affirmance. The matter alleged by appellee in the court below, in this instance as cause against such order, occured before, and if by his own ladies or failure to plead or make the same known at the proper time, he has been damaged he must suffer the consequences.
The motion of appellants for an order affirming the judgment of the justice should have been sustained.
Judgment reversed.

. See Pomroy & Co. v. Parmlee 10 Iowa 154.